UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2014 Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (11.2%) Home Depot Inc. 554,692 44,908 Walt Disney Co. 454,405 38,961 McDonald's Corp. 356,434 35,907 Wyndham Worldwide Corp. 463,350 35,085 Comcast Corp. Class A 648,706 34,823 * Priceline Group Inc. 25,010 30,087 NIKE Inc. Class B 353,761 27,434 Time Warner Inc. 372,438 26,164 Cablevision Systems Corp. Class A 1,369,890 24,179 Lowe's Cos. Inc. 479,850 23,028 Time Warner Cable Inc. 143,320 21,111 Delphi Automotive plc 298,300 20,505 General Motors Co. 487,091 17,681 Ford Motor Co. 928,150 16,001 Macy's Inc. 254,180 14,748 Viacom Inc. Class B 160,980 13,962 Whirlpool Corp. 86,586 12,054 Marriott International Inc. Class A 181,400 11,628 * AutoZone Inc. 21,100 11,315 Best Buy Co. Inc. 363,300 11,266 Graham Holdings Co. Class B 15,550 11,167 Wynn Resorts Ltd. 53,510 11,107 * Charter Communications Inc. Class A 65,600 10,390 Kohl's Corp. 178,280 9,392 * MGM Resorts International 325,964 8,605 Staples Inc. 748,972 8,119 TJX Cos. Inc. 134,500 7,149 * O'Reilly Automotive Inc. 45,500 6,852 * Fossil Group Inc. 65,100 6,804 Omnicom Group Inc. 92,450 6,584 * DIRECTV 72,677 6,178 Goodyear Tire & Rubber Co. 206,880 5,747 GameStop Corp. Class A 124,300 5,030 Johnson Controls Inc. 99,160 4,951 Target Corp. 67,660 3,921 Expedia Inc. 46,000 3,623 * Liberty Media Corp. Class A 25,600 3,499 PVH Corp. 30,000 3,498 Ralph Lauren Corp. Class A 20,900 3,358 Interpublic Group of Cos. Inc. 171,700 3,350 * Amazon.com Inc. 10,250 3,329 International Game Technology 208,920 3,324 * Discovery Communications Inc. Class A 39,940 2,967 Gannett Co. Inc. 88,024 2,756 * Ulta Salon Cosmetics & Fragrance Inc. 28,200 2,578 H&R Block Inc. 69,800 2,340 * Dollar Tree Inc. 42,470 2,313 Newell Rubbermaid Inc. 69,270 2,147 * TripAdvisor Inc. 19,000 2,065 Carnival Corp. 48,010 1,808 * Liberty Global plc 38,600 1,633 * Jarden Corp. 27,400 1,626 Signet Jewelers Ltd. 14,400 1,592 * Apollo Education Group Inc. 50,460 1,577 * Netflix Inc. 3,500 1,542 Hasbro Inc. 28,517 1,513 * Dollar General Corp. 21,600 1,239 *,^ Sears Holdings Corp. 30,528 1,220 CBS Corp. Class B 19,133 1,189 Family Dollar Stores Inc. 17,600 1,164 * NVR Inc. 973 1,120 Las Vegas Sands Corp. 12,300 937 * Kate Spade & Co. 22,600 862 * Liberty Global plc Class A 17,300 765 * Visteon Corp. 6,900 669 Coach Inc. 18,100 619 * Time Inc. 24,090 583 * Live Nation Entertainment Inc. 23,300 575 Advance Auto Parts Inc. 4,200 567 * Christopher & Banks Corp. 55,700 488 * News Corp. Class A 24,934 447 DSW Inc. Class A 14,400 402 Lamar Advertising Co. Class A 6,400 339 Service Corp. International 13,300 276 Lear Corp. 2,900 259 VF Corp. 3,900 246 * New Media Investment Group Inc. 16,717 236 Big 5 Sporting Goods Corp. 18,900 232 * Orbitz Worldwide Inc. 24,000 214 * Lee Enterprises Inc. 47,200 210 * Mohawk Industries Inc. 1,100 152 Wendy's Co. 17,800 152 Churchill Downs Inc. 1,515 137 SeaWorld Entertainment Inc. 4,800 136 * Michael Kors Holdings Ltd. 1,300 115 * Biglari Holdings Inc. 271 115 * Urban Outfitters Inc. 3,300 112 CTC Media Inc. 9,300 102 * Boyd Gaming Corp. 7,410 90 * Ascena Retail Group Inc. 4,600 79 Tractor Supply Co. 1,261 76 DeVry Education Group Inc. 1,200 51 * Central European Media Enterprises Ltd. Class A 17,500 49 Extended Stay America Inc. 2,000 46 * Liberty Ventures Class A 600 44 * New York & Co. Inc. 8,693 32 DineEquity Inc. 400 32 Standard Motor Products Inc. 500 22 * Ambassadors Group Inc. 4,798 22 * ANN Inc. 500 21 * La Quinta Holdings Inc. 1,074 21 * Taylor Morrison Home Corp. Class A 900 20 Tiffany & Co. 200 20 * Cooper-Standard Holding Inc. 300 20 Hooker Furniture Corp. 1,220 20 Twenty-First Century Fox Inc. Class A 540 19 * Libbey Inc. 708 19 * Hyatt Hotels Corp. Class A 300 18 Yum! Brands Inc. 200 16 * Starz 500 15 Choice Hotels International Inc. 300 14 * Houghton Mifflin Harcourt Co. 700 13 ^ Blyth Inc. 1,295 10 * Nautilus Inc. 839 9 Marcus Corp. 500 9 * New Home Co. Inc. 600 8 Gap Inc. 200 8 * William Lyon Homes Class A 271 8 * AutoNation Inc. 135 8 Morningstar Inc. 100 7 * DreamWorks Animation SKG Inc. Class A 300 7 Leggett & Platt Inc. 200 7 Ruth's Hospitality Group Inc. 467 6 Lincoln Educational Services Corp. 1,215 5 * Quiksilver Inc. 1,400 5 * Express Inc. 200 3 * Modine Manufacturing Co. 200 3 * Beazer Homes USA Inc. 100 2 * Furniture Brands International Inc. 600 — Consumer Staples (9.1%) Procter & Gamble Co. 971,472 76,348 Coca-Cola Co. 1,245,634 52,765 Wal-Mart Stores Inc. 677,149 50,834 PepsiCo Inc. 515,461 46,051 Philip Morris International Inc. 517,928 43,666 CVS Caremark Corp. 346,570 26,121 Archer-Daniels-Midland Co. 526,520 23,225 Walgreen Co. 286,900 21,268 * Constellation Brands Inc. Class A 236,000 20,799 Mondelez International Inc. Class A 546,597 20,557 Kroger Co. 371,789 18,378 Kimberly-Clark Corp. 155,579 17,303 Dr Pepper Snapple Group Inc. 267,911 15,694 Molson Coors Brewing Co. Class B 193,910 14,380 Tyson Foods Inc. Class A 357,050 13,404 Coca-Cola Enterprises Inc. 242,640 11,593 Avon Products Inc. 774,758 11,319 Costco Wholesale Corp. 95,452 10,992 Safeway Inc. 251,420 8,634 Hershey Co. 86,100 8,384 Campbell Soup Co. 124,220 5,691 JM Smucker Co. 36,076 3,845 Altria Group Inc. 75,652 3,173 General Mills Inc. 37,480 1,969 Kraft Foods Group Inc. 27,850 1,670 Reynolds American Inc. 16,665 1,006 Keurig Green Mountain Inc. 5,700 710 Bunge Ltd. 2,600 197 * Monster Beverage Corp. 2,110 150 * SUPERVALU Inc. 17,300 142 Hillshire Brands Co. 1,800 112 * Adecoagro SA 10,600 100 Cott Corp. 12,993 92 * Crimson Wine Group Ltd. 6,540 59 Mead Johnson Nutrition Co. 198 18 * Pilgrim's Pride Corp. 500 14 * Diamond Foods Inc. 300 8 Whole Foods Market Inc. 200 8 * Farmer Bros Co. 300 6 ConAgra Foods Inc. 142 4 Energy (11.4%) Exxon Mobil Corp. 1,190,724 119,882 Occidental Petroleum Corp. 622,355 63,872 Chevron Corp. 416,092 54,321 ConocoPhillips 510,580 43,772 Schlumberger Ltd. 354,169 41,774 EOG Resources Inc. 313,000 36,577 Devon Energy Corp. 400,207 31,777 Anadarko Petroleum Corp. 249,556 27,319 Hess Corp. 245,190 24,247 Apache Corp. 203,863 20,513 * Newfield Exploration Co. 415,960 18,385 Chesapeake Energy Corp. 545,552 16,956 Phillips 66 205,410 16,521 Marathon Oil Corp. 408,666 16,314 Valero Energy Corp. 317,700 15,917 Helmerich & Payne Inc. 105,700 12,273 Tesoro Corp. 171,040 10,035 Nabors Industries Ltd. 303,653 8,918 * Cameron International Corp. 113,980 7,718 Kinder Morgan Inc. 197,138 7,148 Marathon Petroleum Corp. 90,720 7,083 National Oilwell Varco Inc. 80,280 6,611 Baker Hughes Inc. 88,237 6,569 Noble Corp. plc 195,010 6,545 EQT Corp. 61,200 6,542 Halliburton Co. 91,500 6,497 QEP Resources Inc. 124,041 4,279 Peabody Energy Corp. 223,817 3,659 * FMC Technologies Inc. 53,200 3,249 Cabot Oil & Gas Corp. 78,800 2,690 Williams Cos. Inc. 45,500 2,649 Denbury Resources Inc. 141,930 2,620 * Southwestern Energy Co. 57,523 2,617 CONSOL Energy Inc. 26,360 1,214 Murphy Oil Corp. 18,034 1,199 * Harvest Natural Resources Inc. 130,524 651 EnLink Midstream LLC 15,300 637 *,^ SandRidge Energy Inc. 76,300 546 Encana Corp. 13,700 325 Cosan Ltd. 20,300 275 * Unit Corp. 3,500 241 North Atlantic Drilling Ltd. 15,054 160 * Pacific Drilling SA 13,600 136 CARBO Ceramics Inc. 700 108 Frank's International NV 4,200 103 Suncor Energy Inc. 2,291 98 Plains GP Holdings LP Class A 2,568 82 Rowan Cos. plc Class A 2,429 78 * WPX Energy Inc. 3,200 77 * Kosmos Energy Ltd. 6,400 72 * Willbros Group Inc. 5,500 68 * CHC Group Ltd. 5,800 49 SemGroup Corp. Class A 600 47 * RSP Permian Inc. 1,400 45 * Dresser-Rand Group Inc. 700 45 Ocean Rig UDW Inc. 2,142 41 * InterOil Corp. 600 38 ^ USEC Inc. 11,000 33 North American Energy Partners Inc. 3,300 27 *,^ Hyperdynamics Corp. 4,718 15 Cenovus Energy Inc. 400 13 * TransAtlantic Petroleum Ltd. 1,000 11 * Hercules Offshore Inc. 2,428 10 Ardmore Shipping Corp. 600 8 * McDermott International Inc. 1,000 8 * Gulfport Energy Corp. 100 6 * Gevo Inc. 7,200 6 * Ceres Inc. 7,000 5 * Synergy Resources Corp. 351 5 Tsakos Energy Navigation Ltd. 629 4 * Abraxas Petroleum Corp. 579 4 Financials (13.2%) Wells Fargo & Co. 1,204,199 63,293 Citigroup Inc. 1,185,648 55,844 * Berkshire Hathaway Inc. Class B 292,505 37,019 JPMorgan Chase & Co. 600,201 34,584 Goldman Sachs Group Inc. 184,040 30,816 American International Group Inc. 561,600 30,652 Capital One Financial Corp. 311,520 25,732 Assurant Inc. 379,800 24,896 Bank of America Corp. 1,618,430 24,875 American Express Co. 230,497 21,867 KeyCorp 1,351,900 19,373 Aflac Inc. 299,780 18,661 Ameriprise Financial Inc. 151,134 18,136 Travelers Cos. Inc. 190,026 17,876 McGraw Hill Financial Inc. 205,344 17,050 Navient Corp. 944,600 16,729 Legg Mason Inc. 306,996 15,752 Aon plc 171,960 15,492 Simon Property Group Inc. 84,220 14,004 SunTrust Banks Inc. 330,889 13,255 Unum Group 362,464 12,599 Prudential Financial Inc. 140,080 12,435 General Growth Properties Inc. 512,300 12,070 Public Storage 65,220 11,175 Regions Financial Corp. 1,052,100 11,173 Fifth Third Bancorp 509,100 10,869 * E*TRADE Financial Corp. 489,340 10,403 CME Group Inc. 133,601 9,479 US Bancorp 218,735 9,476 Lincoln National Corp. 177,950 9,154 Marsh & McLennan Cos. Inc. 174,203 9,027 Host Hotels & Resorts Inc. 403,450 8,880 PNC Financial Services Group Inc. 97,282 8,663 MetLife Inc. 140,700 7,817 Moody's Corp. 72,517 6,357 * CBRE Group Inc. Class A 195,770 6,272 BB&T Corp. 158,250 6,240 Progressive Corp. 228,573 5,797 Discover Financial Services 92,093 5,708 Ventas Inc. 84,600 5,423 Bank of New York Mellon Corp. 139,925 5,244 Principal Financial Group Inc. 93,710 4,730 HCP Inc. 110,858 4,587 Chubb Corp. 44,169 4,071 Morgan Stanley 118,440 3,829 Crown Castle International Corp. 48,593 3,609 * Realogy Holdings Corp. 95,200 3,590 Loews Corp. 79,930 3,518 People's United Financial Inc. 231,042 3,505 BlackRock Inc. 9,591 3,065 Kimco Realty Corp. 130,600 3,001 XL Group plc Class A 82,780 2,709 SLM Corp. 259,200 2,154 Prologis Inc. 52,100 2,141 First Horizon National Corp. 178,470 2,117 Equity Residential 30,740 1,937 Validus Holdings Ltd. 47,636 1,822 Northern Trust Corp. 24,180 1,553 NASDAQ OMX Group Inc. 33,090 1,278 Leucadia National Corp. 45,800 1,201 ACE Ltd. 10,800 1,120 Equity Lifestyle Properties Inc. 25,200 1,113 Hartford Financial Services Group Inc. 29,530 1,057 AG Mortgage Investment Trust Inc. 45,800 867 Retail Properties of America Inc. 50,700 780 Ares Capital Corp. 43,500 777 * Washington Prime Group Inc. 38,600 723 Bank of Montreal 9,200 677 Symetra Financial Corp. 27,900 634 Endurance Specialty Holdings Ltd. 10,033 518 Erie Indemnity Co. Class A 6,409 482 Torchmark Corp. 4,600 377 M&T Bank Corp. 2,848 353 CIT Group Inc. 6,900 316 Columbia Property Trust Inc. 10,600 276 Excel Trust Inc. 20,500 273 * NewStar Financial Inc. 17,118 241 Reinsurance Group of America Inc. Class A 3,000 237 Credicorp Ltd. 1,400 218 Chimera Investment Corp. 64,000 204 Orchid Island Capital Inc. 14,800 193 * Alleghany Corp. 400 175 New York Community Bancorp Inc. 9,900 158 Spirit Realty Capital Inc. 13,200 150 Comerica Inc. 2,700 135 Cincinnati Financial Corp. 2,800 135 * Howard Hughes Corp. 800 126 Prospect Capital Corp. 11,800 125 Brixmor Property Group Inc. 5,000 115 * Genworth Financial Inc. Class A 6,090 106 Interactive Brokers Group Inc. 4,490 105 Hudson City Bancorp Inc. 9,719 96 Aspen Insurance Holdings Ltd. 1,900 86 Apollo Residential Mortgage Inc. 5,000 84 Geo Group Inc. 2,300 82 Platinum Underwriters Holdings Ltd. 1,200 78 Montpelier Re Holdings Ltd. 1,996 64 Monmouth Real Estate Investment Corp. Class A 5,801 58 RLJ Lodging Trust 2,000 58 New Mountain Finance Corp. 3,800 56 Apollo Investment Corp. 6,500 56 Solar Capital Ltd. 2,495 53 FelCor Lodging Trust Inc. 4,900 52 WP Carey Inc. 768 49 Arbor Realty Trust Inc. 6,700 47 CorEnergy Infrastructure Trust Inc. 6,019 45 * MBIA Inc. 3,954 44 * Third Point Reinsurance Ltd. 2,800 43 MVC Capital Inc. 2,700 35 * Tree.com Inc. 1,133 33 PennantPark Investment Corp. 2,700 31 American Capital Mortgage Investment Corp. 1,400 28 Chesapeake Lodging Trust 900 27 Fifth Street Finance Corp. 2,680 26 Ashford Hospitality Prime Inc. 1,489 26 * Investors Bancorp Inc. 2,195 24 BankUnited Inc. 700 23 First Niagara Financial Group Inc. 2,600 23 Ellington Residential Mortgage REIT 1,200 20 Physicians Realty Trust 1,377 20 Main Street Capital Corp. 600 20 American Tower Corporation 200 18 * Talmer Bancorp Inc. Class A 1,300 18 Triangle Capital Corp. 600 17 Ryman Hospitality Properties Inc. 300 14 Medley Capital Corp. 1,100 14 Hercules Technology Growth Capital Inc. 700 11 Northfield Bancorp Inc. 600 8 * Suffolk Bancorp 300 7 Rouse Properties Inc. 364 6 * Flagstar Bancorp Inc. 300 5 Starwood Property Trust Inc. 200 5 Waterstone Financial Inc. 400 5 Parkway Properties Inc. 219 5 * New York REIT Inc. 400 4 Western Asset Mortgage Capital Corp. 300 4 Healthcare Trust of America Inc. Class A 300 4 National General Holdings Corp. 201 3 Silver Bay Realty Trust Corp. 200 3 SI Financial Group Inc. 100 1 Clifton Bancorp Inc. 68 1 Health Care (13.9%) Johnson & Johnson 1,204,126 125,976 Pfizer Inc. 2,924,490 86,799 Merck & Co. Inc. 1,097,656 63,499 * Gilead Sciences Inc. 708,680 58,757 AbbVie Inc. 878,002 49,554 Eli Lilly & Co. 563,905 35,058 Thermo Fisher Scientific Inc. 244,915 28,900 * Express Scripts Holding Co. 399,743 27,714 * Boston Scientific Corp. 2,084,381 26,618 Cardinal Health Inc. 374,280 25,661 * Celgene Corp. 267,340 22,959 WellPoint Inc. 212,769 22,896 UnitedHealth Group Inc. 257,548 21,055 Cigna Corp. 206,153 18,960 Abbott Laboratories 451,193 18,454 Baxter International Inc. 194,458 14,059 Amgen Inc. 117,390 13,895 * Laboratory Corp. of America Holdings 107,110 10,968 * DaVita HealthCare Partners Inc. 150,600 10,891 CR Bard Inc. 72,290 10,338 * Mylan Inc. 196,950 10,155 Bristol-Myers Squibb Co. 199,337 9,670 Agilent Technologies Inc. 139,580 8,017 McKesson Corp. 40,960 7,627 Becton Dickinson and Co. 56,517 6,686 AmerisourceBergen Corp. Class A 88,470 6,428 * Actavis plc 27,509 6,136 Humana Inc. 42,770 5,463 * Vertex Pharmaceuticals Inc. 53,000 5,018 * Edwards Lifesciences Corp. 54,570 4,684 Allergan Inc. 25,500 4,315 * Hospira Inc. 78,240 4,019 Quest Diagnostics Inc. 63,810 3,745 PerkinElmer Inc. 79,150 3,707 Covidien plc 40,190 3,624 * CareFusion Corp. 62,800 2,785 * Sarepta Therapeutics Inc. 91,600 2,729 * Biogen Idec Inc. 6,840 2,157 Medtronic Inc. 30,893 1,970 * Forest Laboratories Inc. 17,000 1,683 Zoetis Inc. 51,800 1,672 * Health Net Inc. 38,500 1,599 * Medivation Inc. 13,700 1,056 *,^ Theravance Inc. 34,200 1,018 * Regeneron Pharmaceuticals Inc. 3,500 989 Perrigo Co. plc 5,830 850 * Alexion Pharmaceuticals Inc. 3,899 609 Aetna Inc. 7,319 593 * Dynavax Technologies Corp. 366,773 587 * Pain Therapeutics Inc. 79,492 457 * BioCryst Pharmaceuticals Inc. 34,200 436 *,^ Myriad Genetics Inc. 9,200 358 * Henry Schein Inc. 2,800 332 * Geron Corp. 102,945 330 * Theravance Biopharma Inc. 9,685 309 * XenoPort Inc. 61,949 299 * HCA Holdings Inc. 5,200 293 * Valeant Pharmaceuticals International Inc. 2,100 265 * Idenix Pharmaceuticals Inc. 9,800 236 Select Medical Holdings Corp. 13,000 203 * Cytokinetics Inc. 39,400 188 * Allscripts Healthcare Solutions Inc. 10,100 162 * Brookdale Senior Living Inc. 4,700 157 * Neurocrine Biosciences Inc. 8,494 126 *,^ Omeros Corp. 7,160 125 * Zogenix Inc. 61,800 124 * Oncothyreon Inc. 37,034 120 * Infinity Pharmaceuticals Inc. 9,300 118 * Genocea Biosciences Inc. 5,929 111 * Triple-S Management Corp. Class B 5,810 104 * Rigel Pharmaceuticals Inc. 26,183 95 * Medical Action Industries Inc. 6,690 92 * Durect Corp. 42,200 77 * Amicus Therapeutics Inc. 22,017 74 * Vical Inc. 59,181 72 * Auspex Pharmaceuticals Inc. 2,403 54 *,^ ImmunoCellular Therapeutics Ltd. 47,092 53 * VCA Inc. 1,500 53 * Eagle Pharmaceuticals Inc. 3,331 48 * BioTelemetry Inc. 6,100 44 * Targacept Inc. 9,600 43 * Enzo Biochem Inc. 8,100 43 * Dyax Corp. 4,041 39 * Envision Healthcare Holdings Inc. 1,000 36 * Repros Therapeutics Inc. 2,000 35 Pozen Inc. 4,100 34 * Zalicus Inc. 27,100 33 * Concert Pharmaceuticals Inc. 3,145 32 * Amedisys Inc. 1,796 30 * Endo International plc 400 28 * Vanda Pharmaceuticals Inc. 1,700 27 * Celsion Corp. 7,500 26 HealthSouth Corp. 700 25 * KaloBios Pharmaceuticals Inc. 10,972 25 * BioMarin Pharmaceutical Inc. 400 25 * IMS Health Holdings Inc. 900 23 * AMAG Pharmaceuticals Inc. 1,100 23 * GlycoMimetics Inc. 2,619 22 * ANI Pharmaceuticals Inc. 500 17 * Aerie Pharmaceuticals Inc. 524 13 *,^ GTx Inc. 9,388 13 * Medicines Co. 400 12 * Biodel Inc. 5,200 11 * Horizon Pharma Inc. 700 11 * Cleveland Biolabs Inc. 22,800 11 * Neuralstem Inc. 2,500 11 St. Jude Medical Inc. 140 10 * Ventrus Biosciences Inc. 6,900 9 * China Biologic Products Inc. 200 9 * Cambrex Corp. 400 8 * ArQule Inc. 5,100 8 Transcept Pharmaceuticals Inc. 3,700 7 * Emergent Biosolutions Inc. 300 7 * AngioDynamics Inc. 410 7 * Puma Biotechnology Inc. 95 6 * Flexion Therapeutics Inc. 453 6 * Alere Inc. 148 6 * Alimera Sciences Inc. 900 5 * Agenus Inc. 1,600 5 * ARIAD Pharmaceuticals Inc. 800 5 * StemCells Inc. 2,500 5 * Alder Biopharmaceuticals Inc. 200 4 * Retrophin Inc. 300 4 * Celladon Corp. 200 3 * Emeritus Corp. 100 3 * Arrowhead Research Corp. 200 3 * Baxano Surgical Inc. 1,480 1 * Affymax Inc. 4,600 — * Myrexis Inc. 1,550 — Industrials (10.2%) General Electric Co. 4,230,953 111,189 General Dynamics Corp. 376,898 43,927 Boeing Co. 335,503 42,686 United Technologies Corp. 250,292 28,896 Caterpillar Inc. 232,201 25,233 Tyco International Ltd. 471,800 21,514 Southwest Airlines Co. 789,951 21,218 United Parcel Service Inc. Class B 205,578 21,105 Northrop Grumman Corp. 166,770 19,951 Lockheed Martin Corp. 122,404 19,674 Pitney Bowes Inc. 668,000 18,450 Emerson Electric Co. 262,989 17,452 Raytheon Co. 171,250 15,798 Delta Air Lines Inc. 338,528 13,108 FedEx Corp. 82,150 12,436 Republic Services Inc. Class A 292,080 11,090 3M Co. 76,020 10,889 Union Pacific Corp. 107,281 10,701 ADT Corp. 300,800 10,510 Snap-on Inc. 85,200 10,098 Danaher Corp. 108,302 8,527 L-3 Communications Holdings Inc. 70,545 8,518 Deere & Co. 91,722 8,305 Honeywell International Inc. 72,969 6,782 Stanley Black & Decker Inc. 73,290 6,436 Rockwell Collins Inc. 81,290 6,352 Joy Global Inc. 80,850 4,979 CSX Corp. 140,687 4,335 Rockwell Automation Inc. 33,900 4,243 Masco Corp. 170,380 3,782 Dun & Bradstreet Corp. 33,330 3,673 Precision Castparts Corp. 13,519 3,412 CH Robinson Worldwide Inc. 52,920 3,376 Xylem Inc. 80,460 3,144 PACCAR Inc. 49,910 3,136 Allegion plc 53,371 3,025 Ingersoll-Rand plc 48,360 3,023 Ryder System Inc. 32,890 2,897 Norfolk Southern Corp. 24,150 2,488 Illinois Tool Works Inc. 26,441 2,315 * Verisk Analytics Inc. Class A 27,800 1,669 * NOW Inc. 42,472 1,538 Allison Transmission Holdings Inc. 44,300 1,378 Flowserve Corp. 17,220 1,280 * AerCap Holdings NV 26,800 1,227 Waste Management Inc. 24,890 1,113 Iron Mountain Inc. 29,245 1,037 * Spirit AeroSystems Holdings Inc. Class A 22,700 765 * Quanta Services Inc. 21,900 757 * MRC Global Inc. 25,200 713 Huntington Ingalls Industries Inc. 7,100 672 Expeditors International of Washington Inc. 11,900 526 KAR Auction Services Inc. 12,900 411 Babcock & Wilcox Co. 11,700 380 TransDigm Group Inc. 1,800 301 Covanta Holding Corp. 14,300 295 Dover Corp. 2,200 200 Waste Connections Inc. 4,108 199 * American Airlines Group Inc. 4,403 189 Pall Corp. 1,600 137 Cintas Corp. 1,900 121 * MFC Industrial Ltd. 14,300 109 RR Donnelley & Sons Co. 6,400 109 * RPX Corp. 5,775 103 * Sensata Technologies Holding 2,000 94 Exelis Inc. 5,300 90 AAR Corp. 3,072 85 * WABCO Holdings Inc. 700 75 Argan Inc. 1,800 67 Alliant Techsystems Inc. 500 67 * Blount International Inc. 3,200 45 Foster Wheeler AG 1,300 44 * Norcraft Cos. Inc. 2,800 40 * Scorpio Bulkers Inc. 3,700 33 * Box Ships Inc. 18,631 28 * IHS Inc. Class A 200 27 * Genco Shipping & Trading Ltd. 26,000 24 * Meritor Inc. 1,800 24 Intersections Inc. 4,360 21 Brink's Co. 700 20 RBC Bearings Inc. 200 13 Nielsen NV 200 10 * ARC Document Solutions Inc. 1,539 9 Owens Corning 200 8 * Pentair plc 100 7 Comfort Systems USA Inc. 400 6 * Masonite International Corp. 100 6 Hardinge Inc. 401 5 AMETEK Inc. 90 5 Navios Maritime Holdings Inc. 200 2 Baltic Trading Ltd. 300 2 Information Technology (18.0%) Apple Inc. 2,087,181 193,962 Microsoft Corp. 1,824,494 76,081 International Business Machines Corp. 418,334 75,831 Hewlett-Packard Co. 1,455,520 49,022 * Google Inc. Class C 83,539 48,058 * Google Inc. Class A 73,909 43,212 Cisco Systems Inc. 1,469,237 36,511 Computer Sciences Corp. 464,190 29,337 * Facebook Inc. Class A 426,590 28,705 Oracle Corp. 623,845 25,284 * Micron Technology Inc. 749,100 24,683 Texas Instruments Inc. 483,552 23,109 MasterCard Inc. Class A 312,460 22,956 QUALCOMM Inc. 288,750 22,869 * eBay Inc. 448,170 22,435 Visa Inc. Class A 101,182 21,320 Intel Corp. 654,752 20,232 Harris Corp. 249,928 18,932 Western Digital Corp. 197,175 18,199 Xerox Corp. 1,344,730 16,728 Fidelity National Information Services Inc. 276,127 15,115 * Electronic Arts Inc. 405,840 14,558 Accenture plc Class A 177,280 14,331 Motorola Solutions Inc. 208,380 13,872 Western Union Co. 732,992 12,710 Intuit Inc. 150,400 12,112 * VeriSign Inc. 242,600 11,841 Seagate Technology plc 207,260 11,777 Symantec Corp. 434,786 9,957 Lam Research Corp. 139,030 9,396 * Cognizant Technology Solutions Corp. Class A 183,700 8,985 Broadcom Corp. Class A 241,910 8,980 * Teradata Corp. 202,950 8,159 * Juniper Networks Inc. 323,480 7,938 Corning Inc. 319,475 7,012 SanDisk Corp. 63,900 6,673 NVIDIA Corp. 313,520 5,813 TE Connectivity Ltd. 92,500 5,720 NetApp Inc. 149,720 5,468 * Fiserv Inc. 77,975 4,703 Analog Devices Inc. 82,050 4,436 * Citrix Systems Inc. 64,023 4,005 Applied Materials Inc. 167,100 3,768 Altera Corp. 75,160 2,613 * CoreLogic Inc. 72,800 2,210 Paychex Inc. 50,107 2,082 CA Inc. 69,050 1,985 EMC Corp. 67,750 1,785 Linear Technology Corp. 35,600 1,676 * Red Hat Inc. 27,800 1,537 Xilinx Inc. 31,520 1,491 * Blackhawk Network Holdings Inc. Class B 41,306 1,109 * AOL Inc. 26,400 1,050 * Yahoo! Inc. 29,300 1,029 * Autodesk Inc. 16,600 936 * Genpact Ltd. 48,100 843 * Zebra Technologies Corp. 9,100 749 * First Solar Inc. 7,870 559 Marvell Technology Group Ltd. 38,800 556 KLA-Tencor Corp. 5,300 385 * NCR Corp. 10,800 379 * Aeroflex Holding Corp. 31,300 329 * FleetCor Technologies Inc. 1,802 238 * Aspen Technology Inc. 3,000 139 * Adobe Systems Inc. 1,900 138 * Sigma Designs Inc. 23,614 108 InterDigital Inc. 2,100 100 * CommScope Holding Co. Inc. 3,500 81 United Online Inc. 7,300 76 PC-Tel Inc. 9,160 74 * F5 Networks Inc. 510 57 * TeleCommunication Systems Inc. Class A 16,000 53 * Zynga Inc. Class A 15,300 49 CDW Corp. 1,500 48 * Net 1 UEPS Technologies Inc. 4,200 48 * EchoStar Corp. Class A 800 42 * Tremor Video Inc. 8,508 40 * Quantum Corp. 31,324 38 * Silicon Image Inc. 7,041 36 EVERTEC Inc. 1,400 34 * TeleTech Holdings Inc. 1,018 30 FLIR Systems Inc. 800 28 * Agilysys Inc. 1,948 27 * NCI Inc. Class A 3,044 27 * Fortinet Inc. 1,000 25 Tessera Technologies Inc. 1,100 24 Science Applications International Corp. 400 18 AVX Corp. 1,200 16 * Sonus Networks Inc. 4,300 15 * Silicon Laboratories Inc. 300 15 Microchip Technology Inc. 300 15 Daktronics Inc. 1,200 14 * Sabre Corp. 700 14 * TriQuint Semiconductor Inc. 789 12 * QLogic Corp. 1,100 11 * RF Micro Devices Inc. 1,100 11 * Atmel Corp. 1,000 9 Amdocs Ltd. 200 9 DST Systems Inc. 100 9 * NetScout Systems Inc. 200 9 * Cadence Design Systems Inc. 500 9 * Lionbridge Technologies Inc. 1,448 9 Diebold Inc. 200 8 Leidos Holdings Inc. 200 8 * Identiv Inc. 690 8 * Mattson Technology Inc. 2,800 6 * Amtech Systems Inc. 500 6 * Kofax Ltd. 700 6 * Integrated Device Technology Inc. 300 5 * UTStarcom Holdings Corp. 1,453 4 Booz Allen Hamilton Holding Corp. Class A 200 4 * TiVo Inc. 300 4 * Mellanox Technologies Ltd. 105 4 * Novatel Wireless Inc. 1,526 3 * Flextronics International Ltd. 200 2 Jabil Circuit Inc. 100 2 * Pulse Electronics Corp. 540 1 * Smith Micro Software Inc. 969 1 Materials (4.0%) LyondellBasell Industries NV Class A 363,900 35,535 Dow Chemical Co. 536,313 27,599 Monsanto Co. 184,500 23,015 Sealed Air Corp. 622,560 21,273 Ball Corp. 336,716 21,105 Air Products & Chemicals Inc. 112,647 14,489 PPG Industries Inc. 67,431 14,171 Mosaic Co. 198,190 9,801 United States Steel Corp. 364,500 9,492 Eastman Chemical Co. 79,373 6,933 CF Industries Holdings Inc. 28,010 6,737 Valspar Corp. 84,700 6,453 * Owens-Illinois Inc. 179,380 6,214 Ecolab Inc. 54,066 6,020 Avery Dennison Corp. 104,600 5,361 Newmont Mining Corp. 203,520 5,178 Alcoa Inc. 258,970 3,856 Freeport-McMoRan Copper & Gold Inc. 55,463 2,024 EI du Pont de Nemours & Co. 27,956 1,829 Nucor Corp. 33,180 1,634 Rockwood Holdings Inc. 11,600 881 International Paper Co. 10,700 540 Sigma-Aldrich Corp. 4,600 467 International Flavors & Fragrances Inc. 4,000 417 * Constellium NV Class A 12,800 410 * Mercer International Inc. 32,133 337 Bemis Co. Inc. 4,940 201 Mesabi Trust 8,242 161 Martin Marietta Materials Inc. 900 119 * Novagold Resources Inc. 19,600 83 * Vista Gold Corp. 112,900 56 * Rare Element Resources Ltd. 33,288 43 * Platform Specialty Products Corp. 1,500 42 * Berry Plastics Group Inc. 1,000 26 * Kinross Gold Corp. 5,543 23 Tronox Ltd. Class A 500 13 MeadWestvaco Corp. 300 13 * Golden Star Resources Ltd. 16,173 10 * Texas Industries Inc. 100 9 Vulcan Materials Co. 144 9 Steel Dynamics Inc. 400 7 * KapStone Paper and Packaging Corp. 200 7 Allegheny Technologies Inc. 107 5 * Thompson Creek Metals Co. Inc. 1,000 3 * Taminco Corp. 100 2 * Tanzanian Royalty Exploration Corp. 908 2 Other (0.1%) SPDR S&P rust 47,200 9,238 Telecommunication Services (3.1%) AT&T Inc. 2,549,358 90,145 Verizon Communications Inc. 1,194,279 58,436 CenturyLink Inc. 552,763 20,010 Frontier Communications Corp. 1,186,800 6,931 Windstream Holdings Inc. 581,700 5,794 * Intelsat SA 10,100 190 * Alaska Communications Systems Group Inc. 13,500 24 * Globalstar Inc. 4,424 19 * tw telecom inc Class A 400 16 Telephone & Data Systems Inc. 400 10 * Level 3 Communications Inc. 200 9 Cellcom Israel Ltd. 300 4 Utilities (3.3%) Ameren Corp. 618,030 25,265 Exelon Corp. 645,630 23,553 American Electric Power Co. Inc. 396,990 22,140 AES Corp. 1,304,973 20,292 Edison International 276,200 16,050 Entergy Corp. 192,100 15,770 AGL Resources Inc. 191,930 10,562 DTE Energy Co. 106,700 8,309 Duke Energy Corp. 107,350 7,964 FirstEnergy Corp. 195,172 6,776 PG&E Corp. 130,100 6,247 NRG Energy Inc. 134,388 4,999 Consolidated Edison Inc. 83,263 4,808 Dominion Resources Inc. 63,264 4,525 Southern Co. 59,730 2,711 Northeast Utilities 56,505 2,671 CenterPoint Energy Inc. 63,750 1,628 * Dynegy Inc. Class A 41,300 1,437 Pinnacle West Capital Corp. 24,186 1,399 CMS Energy Corp. 41,700 1,299 * Calpine Corp. 48,200 1,148 TECO Energy Inc. 29,790 551 NiSource Inc. 11,093 436 OGE Energy Corp. 4,300 168 American Water Works Co. Inc. 2,900 143 NorthWestern Corp. 2,400 125 Questar Corp. 1,500 37 NextEra Energy Inc. 251 26 Portland General Electric Co. 600 21 Pattern Energy Group Inc. Class A 300 10 Total Common Stocks (Cost $4,636,355) Coupon Temporary Cash Investments (2.7%) 1 Money Market Fund (2.6%) 2,3 Vanguard Market Liquidity Fund 0.111% 149,836,735 149,837 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.060% 8/27/14 500 500 4,5 Fannie Mae Discount Notes 0.080% 10/6/14 200 200 5,6 Federal Home Loan Bank Discount Notes 0.093% 7/18/14 5,000 4,999 5,6 Federal Home Loan Bank Discount Notes 0.065% 8/29/14 400 400 5,6 Federal Home Loan Bank Discount Notes 0.080% 9/24/14 500 500 Total Temporary Cash Investments (Cost $156,436) Total Investments (100.2%) (Cost $4,792,791) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,867,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,893,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $6,200,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government.
